Exhibit 10.2
 
 
OTGI International Share Exchange
 
Schedule to the within-written Agreement
 
 

Date of this Agreement: 6th. July 2010 Effective Date:  

 
 
OTGI
Name:
Oteegee Innovations, Inc.
Address:
3651 Lindell Rd, Suite #D155, Las Vegas, NV, 89103, USA
Telephone:
+1 (800) 854 7970
Fax:
+1 (702) 943-0233
E-mail:
info oteegee.com
Contact:
Mr. Jordan Starkman



 
Oteegee International
Name:
Oteegee International Holdings Limited
Address:
Room 805, Tower 2, Lippo Centre, 89 Quessnway, Hong Kong
Phone:
+852 2151 8181
Fax:
   +852 2151 8183
E-mail:
intemational@oteegee.com
    Contact:
   Ms. .Liza Chan

 
 
1

--------------------------------------------------------------------------------

 
 
 
CONTENTS
 
    
 

Clause Subject Page

PARTIES    1 RECITALS    1 THE TERMS OF THIS AGREEMENT    1 1. Interpretation  
 1   (a) Previous Definitions     1   (b) New Definitions    1   (c) Other
Provisions     2 2. The Term     3 3. Reorganization of Oteegee International   
 3 4. Exchange of Shares     3   (a) Allotments by Oteegee International    3  
(b) Allotment by OTGI    4   (c) Payment of Subscription Price    4  
(d) Closing    4 5. First Phase Funding    4   (a) Shares    4   (b) Directors  
 5   (c) Quorum     5   (d) Casting Vote    5   (e) Management    5 6. Business
Plan    5 7. Restricted Acts    6   (a) Restriction     6   (b) Protected Acts  
 6   (c) Materiality Trigger    7 8. Dividends and Advances    7 9. Accounts  
 7 10. Priority, Voting and Compliance by Oteegee International     7  
(a) Discrepancy    7   (b) Compliance     8 11. Representations and Warranties
of Oteegee International     8   (a) Organization and Standing:     8  
(b) Corporate Power    8   (c) Capitalization     8   (d) Corporate Action    8

 
 
2

--------------------------------------------------------------------------------

 
 

  (e) Valid Issuance     9   (f) No Pre-emptive Rights     9   (g) Compliance
with Other Instruments     9   (h) Subsidiaries     9   (i) Operations     9  
(j) Pending Actions and Claims     10   (k) Effect at Closing     10   (1)
Investment Intent     10   (m) Shares Not Registered     10   (n) No Transfer   
 11   (o) Knowledge and Experience     11   (p) Legends.    11   (q) Rule 144   
 12 12. Representations and Warranties of OTGI     12   (a) Investment Intent   
 12   (b) Knowledge and Experience     12 13. Conditions to Closing    13  
(a) Conditions to OTGI's Obligations     13   (b) Conditions to Obligations of
Oteegee International     13   (c) Pre-Closing Covenants of Oteegee
International     13 14. Indemnification    14   (a) By Oteegee International   
 14   (b) By OTGI     14   (c) Finder's Fees and Other Fees     14  
(d) Expenses    15 15. Confidentiality    15   (a) Mutual Covenant     15  
(b) Time Limit     15   (c) Legal Proceedings     15   (d) Survival    15 16.
Mutual Warranties of Capacity    15 17. Termination    16   (a) Disposal     16
  (b) Breach     16   (c) Illegality     16   (d) Restriction     16
18. Consequences of Termination     16   (a) No Repayment    16  
(b) Intellectual Property     17   (c) Survival     17

 
 
3

--------------------------------------------------------------------------------

 
 

19. Notices    17   (a) Address    17   (b) Delivery    17 20. Miscellaneous  
 17   (a) Force Majeure    17   (b) No Partnership    18   (c) Assignment    18
  (d) Illegality    18   (e) Survival    18   (f) Waiver    18   (g) Whole
Agreement    18 21. Jurisdiction, Mediation and Arbitration    18  
(a) Jurisdiction    18   (b) Mediation    19 22. Execution in Counterparts    19

 
 
4

--------------------------------------------------------------------------------

 
 
This Share Exchange Agreement is made on the date specified against the heading
"Date of this Agreement" in the Schedule.
 
PARTIES
 
1.  
Oteegee Innovations, Inc., a Nevada corporation whose particulars are set out
under the heading "OTGI" in the Schedule; and

 
2.  
Oteegee International Holdings Limited, a company incorporated in Hong Kong
whose particulars are set out under the heading "Oteegee International" in the
Schedule.

 
RECITALS
 
(1)  
The parties hereto are, together with others, parties to a Letter of Intent
("the LOI") dated March 10, 2010 in which were set out the principal terms of a
series of proposed transactions involving the Participating Entities therein
defined, including the parties to this Agreement.

 
(2)  
Oteegee International has, pursuant to the provisions of the LOI, been
established as a Hong Kong company specifically to act as a holding and
management vehicle for the international development and distribution rights in
the Targeted Assets defined in the LOI.

 
(3)  
OTGI is a public company whose shares are listed over the counter on the
Bulletin Board in USA and is intended, pursuant to the LOI to act as the holding
and management vehicle for the North American development and distribution
rights in the Targeted Assets defined in the LOI.

 
(4)  
The LOT expressly did not create any binding contractual obligation on the
parties thereto but OTGI represented therein that it would provide First Phase
Funding for the furtherance of the transactions therein contemplated in amount
of at least US$1,500,000 in a maximum pereiod of 30 days.

 
(5)  
The parties now wish to proceed with the exchange of shares therein contemplated
and to become bound to perform the transactions envisaged therein to the extent
set out in this Agreement.

 
THE TERMS OF THIS AGREEMENT
 
1. Interpretation
 
(a)          Previous Definitions
 
Words and phrases defined in the LOI shall, except where the context otherwise
requires, have the like respective meanings in this Agreement.
 
(b)          New Definitions
 
In this Agreement the following expressions shall, except where the context
otherwise requires, have the meanings respectively set opposite them:-
 
 

  Board the board of directors of Oteegee International as from time to time and
for the time being constituted;         Closing The completion of the allotments
of shares as provided in clause 4 and the meeting at which such completion takes
place;         International Shares The shares to be allotted to OTGI by Oteegee
International as provided in paragraph 4(a)(i)(B);         Director Any person
who is for the time being a member of the Board of Oteegee International;      
  Effective Date The date on which the Term is deemed to have commenced being
the date set against that heading in the Schedule;         First Phase Funding A
minimum of $1,500,000 to be raised within OTGI for the purposes provided in
sub-clause 5(b).         LOI The Letter of Intent dated March 10, 2010 entered
into between the Parties and others as hereinabove recited;         Off the Grid
Off the Grid Ltd., a non-profit company incorporated in Hong Kong under company
number 1384418;         Oteegee IPR Oteegee IPR Limited a company intended, as
envisaged in the LOI, to be incorporated in Vanuatu as a protected cell company
to undertake the early risk in and development of the technologies that the
Parties intend to distribute in their respective territories;         OTGI
Shares The shares to be allotted to Oteegee International by OTGI as provided in
sub-clause 4(b);         Parties the parties to this Agreement and "a Party"
shall be construed accordingly         Promoters Agreement The promoters
agreement of even date herewith to which the Parties hereto are parties,
together with others, and by which the strategic business plan for the
enterprise of which the Parties are a part is adopted and provision made for the
formation of Oteegee IPR;         Term The term during which this Agreement is
in effect as provided in clause 2;         Written or in writing Agreed or
approved in any manner which would qualify for the purposes of the provisions of
sub-clause 7(a).

 
(c)   Other Provisions
 
(i)  
Reference to a Schedule, an Annexe or an Exhibit is a reference to a schedule,
annexe or exhibit to this Agreement which Schedules, Annexes and Exhibits are
incorporated into and form part of this Agreement.

 
(ii)  
The headings in this agreement are inserted only for convenience and shall not
affect its construction.

 
 
5

--------------------------------------------------------------------------------

 
 
(iii) 
Where appropriate, words denoting a singular number only shall include the
plural and vice versa and words denoting the masculine gender shall include the
feminine and the corporate and vice versa.

 
(iv) 
Where the definition of any party, person or organisation named or referred to
herein comprises more than one party, person or organisation, then such
definition shall be deemed to mean and include each and every one of the
parties, persons and organisations included therein jointly and severally and
the survivor or survivors of each of them.

 
(v) 
 Reference to a "person" shall include a reference to any person whether natural
or juridical and any group of any such persons.

 

(vi)  Reference to any statute or statutory provision includes a reference to
the statute or statutory provision as from time to time amended, extended or
re-enacted.     (vii)  The words "written" and "in writing" shall include any
form of delivery of words which may be read by the human senses no matter on
what medium stored or by what means delivered (and whether such medium exists at
the date of this Agreement or is invented or discovered hereafter) on condition
that:

 



(A)  
a copy of the relevant communication and a record of its delivery is kept in or
on a durable medium by the party who delivers it; and

(B)  
the recipient is capable of storing it upon receipt in or on a durable medium.

 
(viii) 
A Party who or whose proxy or nominee has voted at a properly constituted
meeting of the members or directors of any of the Companies shall for all the
purposes of this Agreement be deemed to have approved and consented in writing
to the matter approved in such resolution.

 
2. The Term
 
The term of this Agreement shall be deemed to have commenced on the Commencement
Date and shall, unless previously terminated pursuant to any of the provisions
for termination herein contained, continue for so long as each of the Parties
owns or has the right to acquire one or more shares in the capital of the other.
 
3. Reorganization of Oteegee International
 
Oteegee International shall as soon as practicable after the exchange of this
Agreement
 
(i)  
change its name to "Oteegee Innovations International Limited" or such other
name as the Registrar of Companies may approve and the Parties may agree.

 
(ii)  
increase its nominal capital to HK$10,000,000.00 divided into ten million shares
of HK$1.00 each.

 
4. Exchange of Shares
 
(a) Allotments by Oteegee International
 
(i) On the Closing Oteegee International allot the following ordinary shares in
 
 
6

--------------------------------------------------------------------------------

 


 

  Oteegee International:     (A) to Oteegee IPR 5,000 shares;   (B) to OTGI
4,000 shares   (C) to Off the Grid Ltd.  1,000 shares

 
(ii)
 The shares so allotted shall be ordinary voting shares ranking equally in every
respect.

 
(b) Allotment by OTGI
 
(i)  
In consideration of Oteegee International procuring the above allotment to OTGI
and in further performance of the intent of the LOI, OTGI shall, without further
payment, issue 61,647,250 shares of OTGI's common stock, par value US$0.001 per
share to Oteegee International to be received and dealt with as provided in the
Promoters Agreement.

 
(ii)  
The OTGI Shares shall always represent at least 40% of the issued and
outstanding common voting shares of OTGI.

 
(c) Payment of Subscription Price
 
The subscription price of the shares allotted under this clause shall be deemed
to have been paid at par by the exchange of shares thereby made.
 
(d) Closing
 
(i)  
The closing of the allotments of shares shall be held at the offices of OTGI at
such time as all conditions to closing has been satisfied pursuant to clause 13
of this Agreement, or at such other time and place the Parties may agree in
writing.

 
(ii)  
At Closing, Oteegee International shall deliver to OTGI one or more certificates
for the International shares in such denominations as OTGI may reasonably
require and have specified in writing not less than three days prior to Closing;
and

 
(iii)  
OTGI shall deliver to Oteegee International one or more certificates for the
OTGI shares in such denominations as Oteegee International may reasonably
require and have specified in writing not less than three days prior to Closing.

 
5. First Phase Funding
 
(a) OTGI agrees to raise the First Phase Funding of $1,500,000 within thirty
days of execution of this agreement.
 
(b) The First Phase Funding will be managed within OTGI in accordance with the
provisions of Appendix A attached hereto. Expenditure of all First Phase Funding
will require preapproval from Oteegee International.
 
Corporate Structure
 
(a) Shares
 
Except as otherwise agreed to in writing by both OTGI and Oteegee International,
OTGI shall at all times during the Term have the right to own up to and no more
than 40% of the total share capital of Oteegee International, and any further
shareholders shall be admitted to Oteegee International under an arrangement
pursuant to which OTGI will continue to have the right to own up to and no more
than 40% of the total share equity of Oteegee International. The par value shall
be HK$1.00 per Oteegee International share.
 
 
7

--------------------------------------------------------------------------------

 
 
Except as otherwise agreed to in writing by Oteegee International, Oteegee
International and its holding company and subsidiaries thereof shall at all
times during the Term have the right to own under this Agreement no less than
40% of the total share capital of OTGI, and OTGI shall admit any further
shareholders under an arrangement pursuant to which Oteegee IPR will continue to
own at least 40% of the total equity and capital of OTGI. The par value shall be
US$0.001 per OTGI share.
 
(b) Directors
 
(i)  
Except as otherwise agreed in writing, during the Term each of OTGI and Oteegee
IPR shall be entitled to nominate two persons to act as Directors of Oteegee
International and to remove and replace any such person as Director. Each of the
Parties covenants to pass all such resolutions and do all such other lawful acts
as may be necessary to effect the appointment of any such replacement nominee as
a director of Oteegee International in accordance with the Articles of
Association of Oteegee International.

 
(ii)  
The first Directors shall be:

    (A)  for Oteegee IPR: Ms. Chan Hing Chi, Liza and Mr. Mitchell D. Herber;
(B)   for OTGI Mr. Robert Bruce Stern and Mr. Henry S.J. Adams.

 
(c) Quorum
 
Until otherwise agreed by the Parties in writing a quorum for meetings of the
Directors shall be all four directors personally present or represented by an
alternate and a quorum for meetings of members of Oteegee International shall be
two or more shareholders holding more than 51% of the ordinary shares of Oteegee
International.
 
(d) Casting Vote
 
In the event of an equality of votes at a meeting of either the members or the
Directors of any of the Companies the chairman shall not have a casting vote.
 
(e) Management
 
Oteegee IPR shall have the right and duty to manage Oteegee International
subject to the restrictions herein contained and in accordance with the Business
Plan and any resolution that may for the time being have been adopted by the
Board.
 
6. Business Plan
 
  (i)  
The Parties mutually covenant that they will do all lawful and reasonable acts
and things necessary or desirable with a view to fulfilling and performing the
proposed transactions described in the LOI and the Promoters Agreement with such
modifications as may be appropriate to maximize the efficacy and profitability
of such transactions for all of the parties involved therein and to execute the
same to the best of their respective abilities and to the highest attainable
professional standard.

 
 
8

--------------------------------------------------------------------------------

 
 
(ii) In particular, but without prejudice to the generality of the foregoing:
(A)  
OTGI shall, by itself or by and through subsidiaries and associates owned by it,
become the exclusive North America distributor for the Targeted Assets: and

(B)  
Oteegee International shall, by itself or by and through subsidiaries and
associates owned by it, become the exclusive international distributor for the
Targeted Assets.

(C)  
OTGI shall raise within 30 days after the exchange of this Agreement, an
aggregate amount of not less than US$1,500,000.00 for use for the purposes set
out in Appendix "A" and not, except with the prior written consent of OTGIH,
otherwise.

 
7. Restricted Acts
 
(a) Restriction
 
The Parties agree that during the Term, except as provided herein, neither
Oteegee International nor any subsidiary of Oteegee International nor any
officer or agent of any thereof in the name or for the account of Oteegee
International or any such subsidiary shall do or permit any of the acts set out
in sub-clause (b) of this clause without either the written consent of the
Parties or the consent of a super-majority vote, that is a favourable vote by
shareholders holding more than three quarters (75%) of the equity of Oteegee
International evidenced by either:
 
(i)  
a resolution of the necessary number of the shareholders of Oteegee
International passed at a properly convened and quorate meeting of such
shareholders;

 
(ii)  
a unanimous resolution of the Board of Oteegee International; or

 
(iii)  
the written consent of shareholders holding the necessary number of shares in
the capital of Oteegee International.

 
(b) Protected Acts.
 
The acts referred to in sub-clause (a) of this clause are to:
 
(i)  
make any material change in the nature of its business as for the time being
carried on;

 
(ii)  
do or allow any act, matter or thing in breach of the provisions of this
Agreement or of any business plan formally adopted by the Board of Oteegee
International or any such subsidiary;

 
(iii)  
enter into, cause or permit any breach of any agreement concerning or dealing
with any material assets of Oteegee International or relevant subsidiary;

 
(iv)  
issue any share capital or loan capital in Oteegee International or its
subsidiary;

 
(v)  
grant any option to subscribe for share capital or other securities;

 
(vi)  
alter its Constitution;

 
 
9

--------------------------------------------------------------------------------

 
 
(vii)  
incorporate or acquire any subsidiary or acquire any shares, debentures,
debenture stock, securities or other obligations of any other person;

 
(viii)  
carry out any merger, consolidation, reconstruction or amalgamation;

 
(ix)  
wind up Oteegee International;

 
(x)  
sell, dispose of or agree to sell or dispose of Oteegee International's or
subsidiary's capital assets, business or undertaking having an aggregate value
of more than the Materiality Trigger;

 
(xi)  
enter into any capital contract or commitment or series of capital contracts or
commitments having an aggregate value of more than the Materiality Trigger;

 
(xii)  
grant or issue or agree to grant or issue any guarantee, mortgage, charge,
debenture or security for money secured over any of its assets for an aggregate
amount in excess of the Materiality Trigger;

 
(xiii) Declare or pay any dividend or other distribution to its shareholders or
Directors.
 
(c) Materiality Trigger
 
For the purpose of this clause the Materiality Trigger shall be US$100,000.
 
8. Dividends and Advances
 
(i)  
Oteegee International shall distribute such proportion of its current
consolidated profits as all of its members shall agree in writing or its members
shall resolve by a super-majority vote. In default of agreement then Oteegee
International shall retain one half of its current consolidated profits for
future expansion and development and distribute one half thereof as soon as the
audited accounts for the relevant fiscal year have been received from the
auditors and Oteegee International's consolidated cash position is capable of
funding such distribution.

 
(ii)  
Advances to shareholders against prospective dividends shall, unless otherwise
agreed in writing be made only to both of the Parties at the same time pro rata
to their respective shares in the capital of Oteegee International.

 
9. Accounts
 
Full management accounts of Oteegee International shall be circulated to its
shareholders monthly not later than 14 days from the end of each calendar month
and each of the Parties undertakes to the other to provide all such information
as to the financial affairs of Oteegee International as may be in its possession
or under its control and such other Party may reasonably require.
 
10.  
Priority, Voting and Compliance by Oteegee International

 
(a)  
Discrepancy

 
In the event of any discrepancy between the provisions of this Agreement and the
provisions of the Memorandum & Articles of Association of Oteegee International,
the provisions of this Agreement shall prevail and the relevant provisions of
the Memorandum or Articles (as the case may require) of Oteegee International
shall, be modified so as to comply with the provisions hereof.
 
(b)  
Compliance

 
Each of the Parties covenants and undertakes with the other that it will vote in
favour of and pass all necessary resolutions, sign all necessary documents and
do all such other lawful acts as may be necessary to comply with and implement
the provisions of this Agreement and to procure, to the extent it is able, that
Oteegee IPR does likewise.
 
 
10

--------------------------------------------------------------------------------

 
 
11.  
Representations and Warranties of Oteegee International

 
Oteegee International hereby represents and warrants to OTGI as follows:
 
(a)  
Organization and Standing:

 
Oteegee International will at the date of Closing be a corporation duly
organized, validly existing, and in good standing under the laws of Hong Kong
and will have all requisite corporate power and authority to carry on its
business as proposed to be conducted.
 
(b)  
Corporate Power

 
(i)  
Oteegee International now has and will have at the Closing all requisite
corporate power to enter into this Agreement and to procure the issue of Oteegee
International Shares. This Agreement constitutes a valid and binding obligation
of Oteegee International enforceable in accordance with its respective terms,
except as the same may be limited by bankruptcy, insolvency, moratorium, and
other laws of general application affecting the enforcement of creditors’
rights.

 
(ii)  
Oteegee International will have at the Closing all requisite corporate power to
perform its obligations under this Agreement and to issue Oteegee International
Shares.

 
(c)  
Capitalization

 
(i)  
The authorized capital of Oteegee International will at Closing be 1 million
ordinary shares, par value HK$1.00 all of which shares will be issued as
provided in clause 4(a) and will thereupon become issued and outstanding.

 
(ii)  
Following Closing, there will be no authorized but unissued shares in the
capital of Oteegee International nor any outstanding subscriptions, options,
warrants, convertible securities or rights or commitments of any nature in
regard to the capitl of Oteegee International.

 
(d)  
Corporate Action

 
All corporate action on the part of Oteegee International necessary for the
authorization, execution and delivery of this Agreement, the allotment of
Oteegee International Shares and the performance of Oteegee International’s
obligations hereunder will be taken prior to the Closing. This Agreement
constitutes a valid and legally binding obligation of Oteegee International,
enforceable in accordance with its terms.
 
(e)  
Valid Issuance

 
Oteegee International Shares, when issued in compliance with the provisions of
this Agreement will be duly authorized, validly issued and, upon allotment,
fully paid and non-assessable, and will be free of any liens or encumbrances
caused or created by Oteegee International or Oteegee Innovations Inc.
 
(f)  
No Pre-emptive Rights

 
Except as provided herein, no person currently has or will have any right of
first refusal or any pre-emptive rights in connection with the issuance of
Oteegee International Shares, or any future issuance of securities by Oteegee
International.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)  
Compliance with Other Instruments

 
(i)  
Oteegee International will not be in violation of any term of Oteegee
International's Memorandum or Articles of Association, nor will Oteegee
International be in violation of or in default in any material respect under the
terms of any mortgage, indenture, contract, agreement, instrument, judgment, or
decree, the violation of which would have a material adverse effect on Oteegee
International as a whole, and to the knowledge of Oteegee International, is not
in violation of any order, statute, rule, or regulation applicable to Oteegee
International, the violation of which would have a material adverse effect on
Oteegee International. The execution, delivery and performance of and compliance
with this Agreement and the issuance of Oteegee International Shares will not
(a) result in any such violation, or (b) be in conflict with or constitute a
default under any such term, or (c) result in the creation of any mortgage,
pledge, lien, encumbrance, or charge upon any of the properties or assets of
Oteegee International pursuant to any such term.

 
(ii)  
There are no active outstanding judgments of UCC financing instruments or UCC
Securities Interests filed against Oteegee International or any of its
properties.

 
(h)  
Subsidiaries

 
Oteegee International will have no subsidiaries subsequent to the date of
Closing except in performance of the Business Plan.
 
(i)  
Operations

 
At the date of Closing:
 
(i)  
Oteegee International will have no employment contracts or agreements with any
of its officers, directors, or with any consultants, employees or other such
parties;

 
(ii)  
Oteegee International will have no insurance or employee benefit plans
whatsoever;

 
(iii)  
Oteegee International will not be in default under any contract, or any other
document;

 
(iv)  
Oteegee International will have the marketing and distribution rights outside
North America, share capital paid up and no liabilities.

 
(j)  
Pending Actions and Claims

 
(i)  
Oteegee International, to the actual knowledge of Oteegee International, will
not at Closing be subject to any pending or threatened litigation, claims or
lawsuits from any party and there are no pending or threatened proceedings
against Oteegee International by any government or any department, board, agency
or other body thereof.

 
(ii)  
Except for the intention to perform the terms of this Agreement, the LOI and the
Business Plan, Oteegee International is not and will not at Closing be a party
to any contract, lease or agreement which would subject it to any performance or
business obligations in the future after the closing of this Agreement.

 
(iii)  
Oteegee International, to the actual knowledge of Oteegee International, is not
liable and will not at Closing be liable for any income, real or personal
property taxes to any governmental agencies whatsoever.

 
 
12

--------------------------------------------------------------------------------

 
 
(iv)  
Oteegee International, to the actual knowledge of Oteegee International, is not
and will not at Closing be in violation of any provision of laws or regulations
of any government authorities and agencies.

 
(k)  
Effect at Closing

 
The representations and warranties herein by Oteegee International shall be true
and correct in all material respects on and as of the date of Closing hereof
with the same force and effect as though said representations and warranties had
been made on and as of the date of Closing.
 
(l)  
Investment Intent

 
This Agreement is made with OTGI in reliance upon Oteegee International’s
representations to OTGI, evidenced by Oteegee International’ execution of this
Agreement, that Oteegee International is acquiring the OTGI Shares for
investment for the account of Oteegee International or its holding company or
any subsidiary of its holding company, not as nominee or agent for any other
party, and not with a view to or for resale in connection with any distribution
or public offering thereof within the meaning of the Securities Act and
applicable law. Oteegee International has the full right, power, and authority
to enter into and perform this Agreement.
 
(m)  
Shares Not Registered

 
Oteegee International understands and acknowledges that the offering of the OTGI
Shares pursuant to this Agreement will not be registered under the Securities
Act on the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration under the Securities Act pursuant to
Section 4(2) thereof and exempt from registration pursuant to applicable state
securities or blue sky laws, and that OTGI’s reliance upon such exemptions is
predicated upon Oteegee International’s representations set forth in this
Agreement. Oteegee International acknowledges and understands that the OTGI
Shares must be held indefinitely unless the OTGI Shares are subsequently
registered under the Securities Act and qualified under state law or unless an
exemption from such registration and such qualification is available.
 
(n)  
No Transfer

 
Except as set forth in the previous sub-clause, Oteegee International covenants
that in no event will it dispose of any of the OTGI Shares (other than to its
holding company or a subsidiary of its holding company or in conjunction with an
effective registration statement for the OTGI Shares under the Securities Act in
compliance with Rule 144 promulgated under the Securities Act) unless and until
(i) Oteegee International shall have notified OTGI of the proposed disposition
and shall have furnished OTGI with a statement of the circumstances surrounding
the proposed disposition, and (ii) if reasonably requested by OTGI, Oteegee
International shall have furnished OTGI with an opinion of counsel satisfactory
in form and substance to OTGI to the effect that (x) such disposition will not
require registration under the Securities Act, and (y) appropriate action
necessary for compliance with the Securities Act and any other applicable state,
local, or foreign law has been taken, and (iii) OTGI has consented, which
consent shall not be unreasonably withheld.


 
13

--------------------------------------------------------------------------------

 
 
(o)  
Knowledge and Experience

 
Oteegee International (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of Oteegee
International’ prospective investment in the OTGI Shares; (ii) has the ability
to bear the economic risks of Oteegee International’s prospective investment;
(iii) has been furnished with and had access to such information as Oteegee
International has considered necessary to make a determination as to the
purchase of the OTGI Shares together with such additional information as is
necessary to verify the accuracy of the information supplied; (iv) has had all
questions which have been asked by Oteegee International satisfactorily answered
by OTGI; and (v) has not been offered the OTGI Shares by any form of
advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium; or broadcast over television or radio;
or any seminar or meeting whose attendees have been invited by any such medium.
 
(p)  
Legends.

 
Each certificate representing the OTGI Shares shall be endorsed with the
following legends:
 
(i)  
The holder is not a “U.S. Person” as defined in Rule 902(k) of Regulation S of
the Securities Act (“Regulation S”) (a “Non-U.S. Shareholder”) and understands
that the shares represented by this Certificate are not registered under the
Securities Act and that the issuance thereof to the holder is intended to be
exempt from registration under the Securities Act pursuant to Regulation S.  The
holder has no intention of becoming a U.S. Person.  At the time of the
origination of contact concerning the Agreement pursuant to which the said
shares were issued and the date of the execution and delivery of said Agreement,
the holder was outside the United States.  Each certificate representing the
Shares shall be endorsed with the following legends, in addition to any other
legend required to be placed thereon by applicable federal or state securities
laws:

 
(ii)  
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT of 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 
(iii)  
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 
(q)  
Rule 144

 
(i)  
Oteegee International understands that the OTGI Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the OTGI Shares or any available exemption from
registration under the Securities Act, the OTGI Shares may have to be held
indefinitely.  Oteegee International further acknowledges that the OTGI Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of Rule 144 are satisfied (including, without limitation,
compliance with the reporting requirements under the Securities Exchange Act of
1934, as amended (“Exchange Act”)).

 
 
14

--------------------------------------------------------------------------------

 
 
(ii)  
With respect to any other legends required by applicable law, OTGI need not
register a transfer of legended OTGI Shares, and may also instruct its transfer
agent not to register the transfer of the Shares, unless the conditions
specified in such legend are satisfied.



 
(iii)  
Oteegee International is aware of the adoption of Rule 144 by the SEC
promulgated under the Securities Act, which permits limited public resale of
securities acquired in a non-public offering, subject to the satisfaction of
certain conditions. Oteegee International understands that under Rule 144, the
conditions include, among other things: the availability of certain, current
public information about the issuer and the resale occurring not less than one
year after the party has purchased and paid for the securities to be sold.

 
12.  
Representations and Warranties of OTGI

 
(a)  
Investment Intent

 
This Agreement is made with OTGI in reliance upon OTGI’s representations to
Oteegee International, evidenced by OTGI’s execution of this Agreement, that
OTGI is acquiring Oteegee International Shares for investment for OTGI’s own
account, not as nominee or agent, and not with a view to or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Ordinance and applicable law. OTGI has the full right, power,
and authority to enter into and perform this Agreement.
 
(b)  
Knowledge and Experience

 
OTGI (i) has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of OTGI’s prospective
investment in Oteegee International Shares; (ii) has the ability to bear the
economic risks of OTGI’s prospective investment; (iii) has been furnished with
and had access to such information as OTGI has considered necessary to make a
determination as to the purchase of Oteegee International Shares together with
such additional information as is necessary to verify the accuracy of the
information supplied; (iv) has had all questions which have been asked by OTGI
satisfactorily answered by Oteegee International; and (v) has not been offered
Oteegee International Shares by any form of advertisement, article, notice, or
other communication published in any newspaper, magazine, or similar medium; or
broadcast over television or radio; or any seminar or meeting whose attendees
have been invited by any such medium.
 
13.  
Conditions to Closing

 
(a)  
Conditions to OTGI’s Obligations

 
The obligations of OTGI to purchase Oteegee International Shares at the Closing
are subject to the fulfillment to its satisfaction, on or prior to the Closing,
of the following conditions, any of which may be waived in accordance with the
provisions of this clause:

 
 
15

--------------------------------------------------------------------------------

 
 
(i)  
Representations and Warranties Correct: Performance of Obligations The
representations and warranties made by Oteegee International in clause 12 hereof
shall be true and correct when made and at the Closing.  Oteegee International’s
business and assets shall not have been adversely affected in any material way
prior to the Closing. Oteegee International shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by it on or prior to the Closing.

 
(ii)  
Consents and Waivers:  Oteegee International shall have obtained in a timely
fashion any and all consents, permits, and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement.

 
(b)  
Conditions to Obligations of Oteegee International

 
Oteegee International’ obligation to procure the allotment of Oteegee
International Shares at the Closing is subject to the condition that the
representations and warranties made by OTGI in clause 13 hereof shall be true
and correct when made, and on the Closing.
 
(c)  
Pre-Closing Covenants of Oteegee International

 
Prior to Closing:
 
(i)  
Oteegee International will furnish OTGI with whatever corporate records and
documents are available, such as Memorandum & Articles of Association or any
other corporate document or record reasonably requested by the Purchaser.

 
(ii)  
Oteegee International will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of OTGI.

 
(iii)  
Oteegee International will not amend or change its Memorandum or Articles of
Association or issue any further shares or create any other class of shares in
Oteegee International without the express written consent of OTGI.

 
(iv)  
Oteegee International will not issue any stock options, warrants or other rights
or interests in or to its shares without the express written consent of OTGI.

 
(v)  
Oteegee International will not encumber or mortgage any right or interest in its
shares of the common stock being sold to OTGI hereunder nor will it transfer any
rights to such shares of the common stock to any third party whatsoever.

 
(vi)  
Oteegee International will not declare any dividend in cash or stock, or any
other benefit.

 
14.  
Indemnification

 
(a)  
By Oteegee International

 
Oteegee International hereby agrees to indemnify OTGI as of the date of Closing
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or arising out of
or based on any inaccuracy appearing in or misrepresentation made in this
Agreement.  The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement
 
 
16

--------------------------------------------------------------------------------

 
 
(b)  
By OTGI

 
OTGI hereby agrees to indemnify Oteegee International each of the officers,
agents, directors and current shareholders of Oteegee International as of the
date of Closing against any loss, liability, claim, damage or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened or any claim whatsoever), to which it or they may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentation made in this Agreement. The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.
 
(c)  
Finder’s Fees and Other Fees

 
(i)  
Oteegee International (i) represents and warrants that it has retained no finder
or broker in connection with the transactions contemplated by this Agreement,
and (ii) hereby agrees to indemnify and to hold OTGI harmless from and against
any liability for commission or compensation in the nature of a finder's fee to
any broker or other person or firm (and the costs and expenses of defending
against such liability or asserted liability) for which Oteegee International,
or any of its employees or representatives, is responsible.

 
(ii)  
OTGI (i) represents and warrants that OTGI has retained no finder or broker in
connection with the transactions contemplated by this Agreement, and (ii) hereby
agrees to indemnify and to hold Oteegee International and Oteegee International
harmless from and against any liability for any commission or compensation in
the nature of a finder's fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or asserted liability)
for which OTGI is responsible.

 
(d)  
Expenses

 
Oteegee International and OTGI shall each bear their own expenses and legal fees
in connection with the consummation of this transaction.
 
15.  
Confidentiality

 
(a)  
Mutual Covenant

 
The Parties each covenant with the other that:
 
(i)  
they will and will procure that their respective employees agents and nominees
shall keep confidential any confidential information which they may acquire in
relation to the affairs of the other party or of that other Party’s business
associations or contacts and shall not use or disclose such information except
with the written consent of that other Party or in accordance with the order of
a court of competent jurisdiction or in the course of execution of any step
properly required in connection with the business of any of the Companies.

 
 
17

--------------------------------------------------------------------------------

 
 
(ii)  
they and each of them will and will procure that their respective employees
agents and nominees shall keep confidential any confidential information
(including the terms and existence of this Agreement) which they may acquire in
relation to Oteegee International and its operations and business and shall not
use or disclose such information except with the written consent of a formal
resolution of the Board of Oteegee International or in accordance with the order
of a court of competent jurisdiction or in the course of execution of any step
properly required in connection with the business or the statutory management of
that Company or otherwise in compliance with a legal obligation.

 
(b)  
Time Limit

 
The obligations of the parties contained in this clause shall continue without
limit in point of time but shall cease to apply to any information coming into
the public domain otherwise than by breach of the obligations contained in this
clause by that party or by any person for whom that party is responsible.
 
(c)  
Legal Proceedings

 
Nothing in this clause shall prevent any party from disclosing information which
would, apart from this sub-clause, be deemed to be within the provisions of this
clause to the extent required in or in connection with legal proceedings arising
out of this Agreement.
 
(d)  
Survival

 
The provisions of this clause shall survive termination of this Agreement and
the Term.
 
16.  
Mutual Warranties of Capacity

 
Each of the parties hereto warrants to the other:
 
(i)  
that it has the capacity to enter into this Agreement;

 
(ii)  
that the execution and performance of this Agreement does not constitute a
breach or an event of default under any agreement between that Party and any
third party;

 
(iii)  
that the person signing this Agreement on behalf of that Party is fully
authorised to sign it and that such signature commits that Party to the terms
hereof.

 
17.  
Termination

 
(a)  
Disposal

 
This Agreement shall automatically terminate upon the expiry of the Term by
reason of the lawful disposal in accordance with the provisions of this
Agreement by a Party of all of its shares in Oteegee International.
 
(b)  
Breach

 
(i)  
Either of the parties may terminate this Agreement by written notice of
termination served upon the other if that other shall have materially breached
this Agreement and failed to remedy the breach within fourteen (14) days of the
service of written notice requiring the remedy thereof.

 
 
18

--------------------------------------------------------------------------------

 
 
(ii)  
In particular but without prejudice to the foregoing, Oteegee International may
terminate this Agreement forthwith upon notice in writing if OTGI does not raise
an aggregate amount of not less than US$1,500,000.00 as required by paragraph
6(ii)(C).

 
(c)  
Illegality

 
(i)  
Of the funds raised by OTGI under paragraph 6(ii)(C), up to $25,000 of the first
funds raised shall be used to undertake a review of and verification of
compliance by the Parties with all relevant laws and regulations such review to
be completed within 15 days after the first $25,000 has been raised.  The
Parties will use their best efforts to timely provide all relevant
information.  Any delay in providing the information will extend the review
period by the number of days so delayed.

 
(ii)  
If, upon that review, there is found to be any substantial non-compliance by one
of the Parties, the other Party may, at is sole discretion, not later than the
last day of the period of review aforesaid, by notice in writing cancel this
agreement with immediate effect.

 
(d)  
Restriction

 
This Agreement may not be terminated except in accordance with the provisions of
this clause.
 
18.  
Consequences of Termination

 
On the termination of this Agreement for whatsoever reason:
 
(a)  
No Repayment

 
Aside from the provision for collateral described at paragraphs 1, 3 and 4 of
Appendix A, neither Oteegee International nor any party for whose account it may
have received the same or to whom it may have directed payment shall have any
obligation to repay to OTGI any amount that it or they may have received from
OTGI on account of the amount required to be paid under paragraph 6(ii)(C);
 
(b)  
Intellectual Property

 
The names and marks “OTG” and “Oteegee” and the Business Model described in the
Promoters Agreement and the method of structuring and operating business therein
elucidated shall be deemed to be the absolute and beneficial property of Oteegee
IPR Ltd. and OTGI shall forthwith upon termination:
 
(i)  
cease to use as its corporate or business name or any part thereof the
combination of letters “OTG” or the word “Oteegee”;

 
(ii)  
change its ticker symbol to something that does not use the combination of
letters “OTG”

 
(c)  
Survival

 
The provisions of this clause shall survive termination of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
19.  
Notices

 
(a)  
Address

 
Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or fax number set against their respective titles in the Schedule (or such other
address or fax number as the addressee has by five (5) days' prior written
notice specified to the others):
 
(b)  
Delivery

 
Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered
 
(i)  
if given or made by letter, when delivered by recorded-delivery letter to the
relevant address, or

 
(ii)  
in the case of facsimile, on production of a transmission report by the machine
from which the facsimile was sent which indicates that the facsimile was sent in
its entirety to the facsimile number of the recipient notified for the purpose
of this clause.

 
(iii)  
In the case of e-mail if the relevant message appears in the sender’s send log
with properties disclosing an appropriate routing and such message was not
stated by the system operator to have been undeliverable.

 
20.  
Miscellaneous

 
(a)  
Force Majeure

 
No party shall be liable to the others for failure or delay in the performance
of any of its respective obligations under this Agreement for the time and to
the extent such failure or delay is caused by riot, civil commotion, war,
hostilities between nations, governmental law, order or regulation, embargoes,
action by any Government or any agency thereof, act of God, storm, fire,
accident, strike, sabotage, explosion, or other similar or different
contingencies beyond the reasonable control of the respective parties.
 
(b)  
No Partnership

 
Nothing in this Agreement shall constitute or be deemed to constitute a
partnership between the Parties or constitute or, except as expressly provided
herein, be deemed to appoint either Party as agent of the other for any purpose
whatsoever and except as expressly provided for herein neither Party shall have
authority or power by virtue of the provisions of this Agreement to bind or to
contract in the name of or create a liability against the other in any way or
for any purpose.
 
(c)  
Assignment

 
This Agreement and the rights and obligations hereunder are personal to the
Parties and except as expressly provided herein shall not be assigned or
delegated.
 
(d)  
Illegality

 
If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect, such provision shall be severed from the remainder
of this Agreement the remaining provisions of which shall in no way be affected
or impaired thereby.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)  
Survival

 
The representations, warranties, covenants and agreements made herein shall
survive the Closing of the transactions contemplated hereby, notwithstanding any
investigation made by either Party of the other.  All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of either of the Parties or of Oteegee International pursuant hereto or
in connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by party that issued the same as of the date of
such certificate or instrument.
 
(f)  
Waiver

 
Any failure of either Party to enforce at any time or for any period of time any
of the provisions of this Agreement shall not be construed as a waiver of such
provisions or of the right of such party thereafter to enforce each and every
such provision.
 
(g)  
Whole Agreement

 
This Agreement constitutes the whole agreement of the Parties in relation to its
subject-matter and no modification of this Agreement shall be effective unless
it is made in writing and signed by or on behalf of all of the Parties.  This
Agreement supersedes all previous agreements between the Parties whether oral or
in writing concerning Oteegee International.
 
21.  
Jurisdiction, Mediation and Arbitration

 
(a)  
Jurisdiction

 
This Agreement shall be governed and construed in accordance with the laws of
the Hong Kong Special Administrative Region of the People’s Republic of China to
the jurisdiction of whose courts the Parties submit subject to the right to
compel mediation and/or arbitration as provided in this clause.
 
(b)  
Mediation

 
(i)  
Subject to paragraph (iii) below, if any dispute arises in connection with this
Agreement, the Parties will attempt to settle it by mediation in accordance with
the Mediation Rules of the Hong Kong Mediation Council and subject to the
governing law indicated in sub-clause (i).  Unless otherwise agreed between the
Parties in writing, the mediator will be nominated by the Hong Kong Mediation
Council upon request by either Party, the mediation will take place at such
venue in the UK as shall be decided by the Mediation Council and the language of
the mediation will be English. If the dispute is not settled by mediation within
30 days of commencement of the mediation or within such further period as the
Parties may agree in writing or if the other Party has failed to participate in
the mediation as required above then either Party shall be free to commence
arbitration proceedings as provided in this clause.

 
(ii)  
All disputes arising in connection with this Agreement shall, if mediation shall
fail, be finally settled by binding arbitration in Hong Kong in the English
language pursuant to the provisions of the Arbitration Ordinance Cap 341 of the
Laws of Hong Kong by one or more arbitrators appointed in accordance with such
rules.

 
 
21

--------------------------------------------------------------------------------

 
 
(iii)  
The institution or prosecution by either Party of litigation for the purpose of
protecting or preserving any right or preventing any lapse or default of any
right or any abuse by any other Party shall not be deemed to constitute waiver
of the right to compel mediation and/or arbitration.

 
(iv)  
Any judgment of any court having jurisdiction hereunder and any award of
arbitrators made hereunder shall be enforceable in any jurisdiction throughout
the world and the Parties agree that such judgment may not be collaterally
attacked in any foreign jurisdiction.

 
22.  
Execution in Counterparts

 
This Agreement may be executed in counterparts and transmitted by facsimile each
copy of which shall constitute an original but all of which together shall
comprise a single agreement.
 
[The rest of this page is blank.  Signatures appear on the next page]
 
 
22

--------------------------------------------------------------------------------

 




Signed for and on behalf of
Oteegee Innovations, Inc.
by
 
 
/s/ Jordan Starkman
Jordan Starkman, its C.E.O
Signed for and on behalf of Oteegee International Holdings Limited by
 
 
 
 
/s/ Lisa Chan
Liza Chan, its Director

 


 
APPENDIX A
 
MANAGEMENT OF FIRST PHASE FUNDING
 
OTGI will manage all funds received as FIRST PHASE FUNDING subject to the
following provisions:
 
(1)         $75,000 from the initial $100,000 is committed to payment of an
outstanding obligation of Grail Semiconductor to the Shartsis Friese firm; this
payment will be secured to OTGI by 150,000 shares in Grail Semiconductor;
 
(2)         $25,000 from the initial $100,000 is committed to audit and related
expenses for OTGI (kka PBDH) and Oteegee International; substantial accounting
or audit irregularities would provide independent grounds for termination as
provided in sub-clause 17(c) above; funds expended for this purpose are not
secured and are non refundable.
 
(3)         OTGI will pay the costs to maintain the solar patents and to
initiate the process of reviving Grail’s divisional patents; all expenditures
related to Grail Semiconductor will be secured to OTGI by Grail Semiconductor
shares at $0.50 per share; all expenditures related to the solar technology will
be secured to OTGI by an equity share in the solar technology calculated on a
$10,000,000 valuation of that technology.
 
(4)         OTGI will pay IP development costs secured to OTGI by shares in the
relevant IP (e.g. funds expended on server demonstration secured by shares
covenanted under the bundled portfolio that includes the server technology;
funds expended on verifying the viability of the QIC memory is secured by shares
in Grail);
 
(5)         Any balance remaining after expenditure of the First Phase Funding
for (1) through (4) above will be held by OTGI in OTGI’s bank account until the
full $1.5M is raised by OTGI at a price that is above $1.00 per share.
 
(6)         Excluding OTGI’s current and outstanding expenses and costs of
$54,000 already disclosed and agreed to, First Phase Funding will not be
expended for other costs and expenses of OTGI (fka PBDH), any and all of which
will remain the responsibility of the original PBDH shareholders.
 
 
23